By the Court:
Assuming in favor of the plaintiff that the act of March 25, 1874, removed the bar against the claim of the plaintiff, arising by lapse of time and failure to present the same, it did nothing more than that.
The board were still, under the provisions of that act, to allow or reject the claim, as in other cases, and in determining its validity, they were referred to the general statutes upon the subject. Among these were the act of March 20, 1855, and the amendment approved April 29, 1857, providing that no member of the board of supervisors should be interested in any contract growing out of, or connected with public works or improvements, or other purposes.
Judgment and order denying a new trial reversed, and cause remanded.